DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-13, 16, 17, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vailancourt (US 4,512,766) in view of Patterson et al (US 5,613,956).
Regarding claim 2, Vailancourt discloses a catheter assembly comprising: a catheter hub 10 having a proximal end 13 and a distal end 18 defining an interior cavity therebetween (fig 4); an actuator 63 disposed in the interior cavity of the catheter hub, extending proximally into the interior cavity of the catheter hub from the catheter hub distal end; and a seal member 65 disposed in the interior cavity of the catheter hub, the seal member including a membrane 68, a cylindrical proximal portion including a generally cylindrical bore extending proximally from the membrane (raised wall which forms the recess which leads to the slit; see annotated figure) to an opening at a proximal end of the proximal portion (the slit), and a distal portion extending distally from the membrane to a sealing outlet bore (bore in which actuator is located), the distal 

    PNG
    media_image1.png
    484
    787
    media_image1.png
    Greyscale


While Vailancourt substantially discloses the invention as claimed, it does not disclose the slit that defines a plurality of membrane flaps.  
Patterson discloses a similar device which has a self-sealing membrane 400 slits 306 which form at least three membrane flaps (fig 3). The membrane of Patterson increases ease of movement while maintaining hemostasis of a wide range of diameters of catheter and guidewires that can be passed through the membrane (Col.2 ll 44-49).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Vailancourt by modifying the slit with the slit of Patterson which defines a plurality of membrane flaps as taught Patterson in order to increase 
Regarding claims 3-5, see combination in claim 2 and figs 2 and 3 of Patterson.
Regarding claim 6, wherein the slit cooperates with an end of a needle shaft disposed within the actuator to form a liquid-proof seal (fig 1).  
Regarding claim 7, Vailancourt discloses a catheter assembly comprising: a catheter hub having a proximal end 13 and a distal end 18 defining an interior cavity therebetween (fig 4); and a seal member 65 disposed within the interior cavity (fig 4), the seal member including a membrane (in which the slit is located and located at the bottom of the recess 68), a cylindrical proximal portion including a generally cylindrical bore extending proximally from the membrane (walls which form the recess in 68 which lead to the membrane and slit; see annotated figure above) to an opening (slit) at a proximal end of the proximal portion, and a distal portion extending distally from the membrane to a sealing outlet bore (fig 4), the distal portion comprising an actuator cavity therein between the membrane and the sealing outlet bore (fig 4), wherein the membrane comprises a slit 37.
While Vailancourt substantially discloses the invention as claimed, it does not disclose the slit defining a plurality of membrane flaps.  
Patterson discloses a similar device which has a self-sealing membrane 400 slits 306 which form at least three membrane flaps (fig 3). The membrane of Patterson increases ease of movement while maintaining hemostasis of a wide range of diameters of catheter and guidewires that can be passed through the membrane (Col.2 ll 44-49).

Regarding claims 8-11, see claims 3-6 above.
Regarding claim 12, Vailancourt discloses an actuator 20 having a cylindrical shaft (fig 5) with a proximal free end 35 and a distal end and an eyelet portion at the distal end (portion surrounded by catheter 19), the proximal free end positioned within the actuator cavity (fig 5).  
While Vailancourt substantially discloses the invention as claimed, it does not disclose the claimed actuator in the same embodiment as one with the claimed proximal portion.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Vailancourt to combine different embodiments such that the actuator has a cylindrical shaft with a proximal free end and a distal end and an eyelet portion at the distal end, the proximal free end positioned within the actuator cavity as taught by Vailancourt itself as it would be obvious to combine different valve members/membranes with different actuators to from different composite devices if one particular valve member/membrane and one particular actuator(with its catheter attachment means) is desired.
Regarding claim 13, see combination in claim 12, the cylindrical shaft of the actuator having a first cross dimension (fig 5) and the eyelet portion having a second 
Regarding claims 16 and 17, wherein the proximal portion is configured to present an impact surface to a free end of a tapered connector, such that insertion of the tapered connector into the catheter hub interior cavity impacts the impact surface causing the seal member to slide axially along the actuator (see figs 1 and 2 and how the proximal portion is the most proximal surface of the actuator such that an inserted tapered connector would cause the system to act as claimed).
Regarding claims 19 and 21, wherein the distal portion is adapted to be compressed to generate a restoring force when a distal force is applied against the proximal end of the proximal portion to move the seal member distally from a ready to use position, the restoring force at the distal portion biasing the seal member proximally to the ready to use position when the distal force is removed from the proximal end of the proximal portion (the spring 69 may be considered part of the seal member; additionally, the material which the seal is made from biases itself back to its original shape, the spring is only to increase the speed – Col.7 ll 61-67).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vailancourt (US 4,512,766) in view of Patterson et al (US 5,613,956) and Nakajima (US 7,008,404).
Regarding claim 14, while Vaillancourt and Patterson substantially disclose the invention as claimed, they do not disclose wherein the proximal free end comprises a 
Nakajima discloses an actuator 4 which has one end with annular protrusion 3b to prevent dislocation of the actuator with respect to the seal member (Col.3 ll 20-24).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Vailancourt with an annular protrusion as taught by Nakajima such that the proximal free end comprises a third cross dimension larger than the first cross dimension and the second cross dimension and smaller than an inner diameter of an inner wall of the catheter hub as taught by Nakajima in order to help prevent dislocation of the actuator with respect to the seal member.
Claims 18 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vailancourt (US 4,512,766) in view of Patterson et al (US 5,613,956) and Orr et al (US 6,050,978).
Regarding claims 18 and 21, while Vailancourt substantially discloses the invention as claimed, it does not disclose wherein at least one portion of the outer surface of the seal member is in circumferential engagement with an innerwall of the catheter hub interior cavity to separate a distal portion of the interior cavity and a proximal portion of the interior cavity of the catheter hub from each other.
Orr discloses a similar connector which has a tapered catheter hub interior cavity opening 22 where at least one portion of the outer surface of the seal member is in circumferential engagement with an innerwall of the catheter hub interior cavity (fig 3) so as to apply compressive forces and thus assist in biasing the slit closed (Col.5 ll 42-47). 

This modification also results in the cavity being separated into a distal portion of the interior cavity and a proximal portion of the interior cavity of the catheter hub and being from each other by the seal member as the seal member of Vailancourt (see annotated fig 4 of Vailancourt below). 

    PNG
    media_image2.png
    364
    423
    media_image2.png
    Greyscale


Terminal Disclaimer
The terminal disclaimers filed on 2/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates 9,545,495, 8,652,104, and/or 10,080,867 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicants have overcome the double patenting rejections. The three terminal disclaimers overcome most, and Applicant’s argument is persuasive regarding the fourth.
Applicant's remaining arguments filed 2/17/2021 have been fully considered but they are not persuasive. 
Applicant argues the recessed valve inlet end is not a cylindrical portion. However, the proximal portion begins on one side of the membrane (see claim and Applicant’s figures) and has a cylindrical outer surface and is thus a cylindrical outer portion (see newly provided annotated figure). 
Applicant argues the spring 69 is not part of the seal. The examiner disagrees, the seal may be made of multiple elements unless specifically claimed otherwise. Applicant further argues there is no proximal portion as discussed with respect to claims 2 and 7, the examiner disagrees and has illustrated how a proximal portion exists as the membrane defines (as per the claims) the distinction between the distal and proximal portions.
Applicant argues Orr is different from the instant invention and does not have a proximal portion as required and thus fails to teach any force applied against the proximal portion to move the seal member. References are not read in a vacuum but for what they teach one of ordinary skill in the art. Orr teaches how compressive forces are useful in sealing a membrane, which Vailancourt has. Vailancourt already teaches a proximal portion (as discussed above) and how Orr’s teaching may be applied to Vailancourt was illustrated previously.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783